Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
     This office action is in response to the claim amendments filed 4/13/21, in which claims 3-13 and 16-24 are pending and ready for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13, 16, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in claims 16, 18, and 19, there does not appear to be a recitation of an apparatus that is performing the series of steps including providing the protocol, determining the data, time, distance, etc. In claim 17, it is clear that there is a processor and transceiver that is configured for determining the data and distance and for transmitting/receiving messages, respectively. However, as explained above, it is unclear in claims 16, 18, and 19 what is performing the protocol, transmitting/receiving messages, and Claims 20-24 depend upon claim 19 and do not resolve the clarity issues noted above. 
 In particular, Applicant may amend line 3 of claim 16 from “providing a predetermined protocol…” to “a processor providing a predetermined protocol…” and amending lines 9, 11, 13, 15, 17, etc. from “determining first time data…” to “a processor determining first time data,” etc. 
Likewise, with claim 18, Applicant may amend line 5 of claim 18 from “providing a predetermined protocol” to “a processor providing a predetermined protocol…” and amending each instance of “determining… data/distance…” to “a processor determining … data/distance” etc. 
Still further, with claim 19, Applicant may amend line 2, 4, 5, 7 of claim 19 by adding “a transceiver” prior to each instance of “sending/receiving/transmitting/receiving” and amending each instance of “determining… time/distance…” to “a processor determining … time/distance” etc. 

Allowable Subject Matter
Claims 17 and 3-13 (which depend upon claim 17) are allowed. The structure and structural cooperative relationship recited in claim 17 with regards to the distance/time/data calculation and identification mechanism is not considered by the prior art. 
       
Response to Arguments

Please N.B., Applicant’s amendments appear to overcome the cited reference of EP1839072A2 as provided in the Applicant’s IDS. However, as noted above, the claims appear to have a few clarity issues that may be resolved by introducing sufficient 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO FAN whose telephone number is (571)272-3013.  The examiner can normally be reached on 8am-5pm, Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BO FAN/            Primary Examiner, Art Unit 3646